NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10194

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00133-LRH-PAL-1
 v.

JOSHUA STEPHEN DOTY,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted May 16, 2018**
                             San Francisco, California

Before: WALLACE, N.R. SMITH, and FRIEDLAND, Circuit Judges.

      Defendant-Appellant Joshua Doty appeals from his conviction under 18

U.S.C. § 922(g)(9), arguing that his previous state court conviction for battery

constituting domestic violence under Nevada law does not qualify as a predicate

offense under 18 U.S.C. § 921(a)(33)(A). We have jurisdiction pursuant to 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Doty’s entire argument on appeal is premised on the proposition that he was

convicted under section 33.018 of the Nevada Revised Statutes, which is in a civil

portion of that code. We disagree. Both Nevada statutes and Nevada case law

make clear that section 200.485 of the Nevada Revised Statutes, which is in a

criminal portion of that code and which is titled “Battery which constitutes

domestic violence,” is the statute under which Doty was previously convicted.

See, e.g., English v. State, 9 P.3d 60, 64 (Nev. 2000) (“The definition and penalties

for battery constituting domestic violence is [sic] codified at [Nevada Revised

Statute §] 200.485 which took effect on January 1, 1998.”).

      Doty has waived any argument as to whether section 200.485 is a categorical

match to the federal definition of misdemeanor domestic violence contained in

18 U.S.C. § 921(a)(33)(A). See Arpin v. Santa Clara Valley Transp. Agency,

261 F.3d 912, 919 (9th Cir. 2001) (“[I]ssues which are not specifically and

distinctly argued and raised in a party’s opening brief are waived.”). We therefore

do not reach that issue.

      AFFIRMED.




                                          2